DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

	This Office Action is responsive to the amendment filed on 05/05/2022.  Claims 1-3, 5-12, and 14-24, of which claims 1, 8, 10, 17 and 19-20 are independent, were pending in this application and have been considered below.

Response to Arguments
 	Applicant’s arguments filed 05/05/2022 (see Remarks, pages 12-14) with respect to claims 1-3, 5-12, and 14-24 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

Allowable Subject Matter
 	Claims 1-3, 5-12, and 14-24 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Praveenkumar et al.
fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “identify the content and the application currently running in the electronic apparatus to reproduce the content among a plurality of applications; identify a method of transmitting the content among a plurality of methods of transmitting the content based on the identified application”, in combination with “wherein the identifying of the method of transmitting the content comprises identifying whether mirroring or casting is to be used”, as recited in claims 1, 10 and 19, and some variation of wording as recited in claims 8, 17 and 20. The respective dependent claims 2-3, 5-9, 11-12, 14-16, 18, and 21-24 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631